Citation Nr: 0946000	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  06-37 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence, sufficient to reopen the 
claim for service connection for organic affective syndrome 
secondary to acute intermittent porphyria manifested by 
borderline intellectual functioning, mixed personality 
disorder with schizoid and passive aggressive features, has 
been submitted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1979 to March 1985.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2006 by the 
Department of Veterans Affairs (VA) Jackson, Mississippi 
Regional Office (RO). 


FINDINGS OF FACT

1.	A claim of service connection for organic affective 
syndrome secondary to acute intermittent porphyria 
manifested by borderline intellectual functioning, mixed 
personality disorder with schizoid and passive aggressive 
features was first previously denied by the RO in March 
1986. The Veteran was notified of this decision and of his 
appellate rights that same month.  He did not timely 
appeal.

2.	In July 1991, the RO found that no new and material 
evidence had been received to reopen the Veteran's claim 
for service connection for an acquired psychiatric 
disorder to include organic affective syndrome secondary 
to acute intermittent porphyria manifested by borderline 
intellectual functioning, mixed personality disorder with 
schizoid and passive aggressive features and so informed 
the Veteran.  The Veteran did not timely appeal.

3.	Evidence received since the July 1991 decision is 
cumulative of evidence previously considered and does not 
raise a reasonable possibility of substantiating the claim 
of acquired psychiatric disorder to include organic 
affective syndrome secondary to acute intermittent 
porphyria manifested by borderline intellectual 
functioning, mixed personality disorder with schizoid and 
passive aggressive features.




CONCLUSION OF LAW

1.	The July 1991 RO decision denying the claim of service 
connection for acquired psychiatric disorder to include 
organic affective syndrome secondary to acute intermittent 
porphyria manifested by borderline intellectual 
functioning, mixed personality disorder with schizoid and 
passive aggressive features is final.  38 U.S.C.A. 
§ 7105(c) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2009)

2.	New and material evidence sufficient to reopen the claim 
for service connection for of acquired psychiatric 
disorder to include organic affective syndrome secondary 
to acute intermittent porphyria manifested by borderline 
intellectual functioning, mixed personality disorder with 
schizoid and passive aggressive features has not been 
presented.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  For claims pending before VA on or after 
May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate 
requirement (4), to the effect that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).

In March 2006, the agency of original jurisdiction (AOJ) sent 
a letter to the Veteran with the notice required by 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2009).  Specifically, the AOJ notified the Veteran of 
information and evidence necessary to substantiate the claim 
of service connection; information and evidence that VA would 
seek to provide; and information and evidence that the 
Veteran was expected to provide.  This letter also explained 
to the Veteran why his claim for service connection was 
previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

This letter also provided the Veteran with a notice of 
effective date and disability rating regulations pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).    

VA has a duty to assist the Veteran in the development of the 
claims.  Initially, the Board observes that the Veteran's 
Social Security Administration (SSA) disability records are 
unavailable in this case.  The Veteran was granted SSA 
disability benefits in 1996.  A formal finding of 
unavailability of the Veteran's complete SSA disability 
records was made in 2007 and the Veteran was informed of this 
fact; accordingly, VA has no further duty to assist in this 
regard.

The duty to assist does not include providing an examination 
when new and material evidence has not been provided.  38 
C.F.R. § 3.159(c)(4)(iii).  As will be discussed below, such 
evidence has not been received.

Thus, the Board finds that as to the claim being decided 
herein on appeal, all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). 

New and Material Evidence

The Veteran initially claimed service connection for acute 
intermittent porphyria in December 1985, maintaining that 
during service he developed and was treated for a psychiatric 
disorder.  In support of the claim, the Veteran presented 
service and post service medical treatment records.  The 
Veteran was denied in March 1986 based on evidence that the 
Veteran's acute intermittent porphyria was congenital or 
developmental in nature and existed prior to service.  And, 
the RO found that it was not aggravated or in service. 

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  38 C.F.R § 3.303 (2009); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Service connection may also be granted for disability shown 
to be proximately due to, or the result of, a service-
connected disorder, or for the degree of additional 
disability resulting form aggravation of a non service-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

The July 1991 decision that denied the Veteran's application 
to reopen his previously denied claim of service connection 
for an acquired psychiatric disorder to include organic 
affective syndrome secondary to acute intermittent porphyria 
manifested by borderline intellectual functioning, mixed 
personality disorder with schizoid and passive aggressive 
features is final based on the evidence then of record.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2009).  However, a claim will be reopened if new and 
material evidence is submitted.  38 U.S.C.A. §5108; 38 C.F.R. 
§ 3.156(a).  New evidence means existing evidence not 
previously submitted to agency decision-makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence and be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).

The evidence submitted since July 1991, includes a VA 
treatment records dated in 1987 and 1989.  The Board notes 
that these treatment records had already been reviewed and 
considered in the previous decision.  Therefore, they are not 
new or material in this claim. 

VA treatment records dated in 1991 reveal treatment of the 
Veteran's variously diagnosed psychiatric disorders.  The VA 
treatment records from December 2005 to January 2006 also 
indicate treatment for paranoid schizophrenia with complaints 
of vague mid-epigastric tenderness.  Finally, VA treatment 
records dated October 2006 to September 2007 notes the 
Veteran's diagnosis of schizophrenia, acute intermittent 
porphyria, and mood disorders.  There is no indication in 
these records that the Veteran's disorders are linked to 
service, however.  

The Veteran also submitted an article on porphyria. The 
article discussed information such as its effects, treatment, 
prevention, and the affects of sunlight.

Although the evidence is "new," in that the records and 
article was not previously seen, these numerous VA treatment 
records are not material since they are merely cumulative of 
medical evidence previously considered by the RO.  This 
"new" evidence fails to cure the defects presented by the 
previous decision, namely the lack of evidence that acquired 
psychiatric disorder to include organic affective syndrome 
secondary to acute intermittent porphyria manifested by 
borderline intellectual functioning, mixed personality 
disorder with schizoid and passive aggressive features was 
incurred in service (i.e. is not congenital) or that it was 
aggravated by service.  Thus, no evidence has been presented 
which raises a reasonable possibility of substantiating the 
claim and there has been no material evidence presented 
within the meaning of 38 C.F.R. § 3.156(a). As such, the 
request to reopen is denied. 


ORDER

The request to reopen a claim of service connection for 
acquired psychiatric disorder to include organic affective 
syndrome secondary to acute intermittent porphyria manifested 
by borderline intellectual functioning, mixed personality 
disorder with schizoid and passive aggressive features is 
denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


